Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14 and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Claims 1, 14 and 27-32 recite the limitation “receiving signaling of resources in a narrowband” which is not disclosed in the specification. Applicant’s own specification at Fig.12 and corresponding description at [0082] in the pre-grant publication discloses of identifying resources in a narrowband, but fails to disclose “receiving signaling of resources in a narrowband. Now where in the specification (i.e paragraph number or page number) discloses the claimed limitation “receiving signaling of resources in a narrowband”?    

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-5, 14-18 and 27-33 is/are rejected under 35 U.S.C. 103 as being un-patentable over WIPO Publication WO 2015/109,609 to Li et al. (hereinafter Li) in view of US Publication US 2014/0098781 to Vos et al. (hereinafter Vos)

As to claims 1, 14 and 27-32, Li discloses a method for wireless communications by a user equipment (UE), comprising:
 	receiving signaling of resources in a narrowband region (Li; Abstract; Pages 13; 1st two paragraphs disclose a UE receiving configuration information that includes resource unit so that the UE performs uplink and/or downlink data transmission on the narrowband resource according to the configuration information. Since the UE receives uplink resource and downlink resource means receiving signaling of resources); and
 	performing at least one of system acquisition or access based on the signaled resources (Li; Abstract; Pages 13; 1st two paragraphs disclose a UE receiving configuration information that includes resource unit so that the UE performs uplink and/or downlink data transmission on the narrowband resource according to the configuration information. Here Li is applied for the 2nd alternative)
 	Li discloses narrowband bandwidth of 180 KHz, but fails to disclose wherein the narrowband region spanning no more than a single 180 kilohertz resource block in a transmission time interval. However, Vos discloses 
 	the narrowband region spanning no more than a single 180 kilohertz resource block in a transmission time interval (TTI) (Vos; [0025]; [0031]-[0032]; Fig.1 shows and  discloses a resource block spans 180 KHz and TTI corresponds to a single 180 kilohertz resource block in a transmission time interval (TTI))
 	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way.

As to claims 2 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition, Li-Vos discloses, wherein
 The UE of a first type (Vos; [0008] discloses a UE receives downlink data from a base station means UE is of a first type);
the narrowband region is located within a wideband region of resources used for communications by UEs of a second type (Li; Page 31, last 3 paragraphs disclose for the use of independent narrowband resources, the following description is made: First, the user equipment acquires the downlink L TE wideband carrier according to the configuration information. Page 32 last paragraph also discloses a UE obtains the location of the RB in which the narrowband carrier is located in the system bandwidth)   

As to claims 3 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition, Li-Vos discloses, wherein:
the UE is of a first type (Vos; [0008] discloses a UE receives downlink data from a base station means UE is of a first type); and
the narrowband region is located within a separate component carrier outside of a wideband region of resources used for communications by UEs of a second type (Vos; [0025]; [0031]-[0032] discloses  narrowband region 180 KHz is used for uplink transmission means narrowband region is located within a separate component carrier outside of a wideband region of resources used for communications by UEs of a second type). 

 	As to claims 4 and 17, the rejection of claim 2 as listed above is incorporated herein. In addition, Li-Vos discloses further comprising:
 	receiving signaling of a resource block offset indicating a location of the narrowband region (Li; Page 5, last 3 paragraph discloses (Li; second paragraph discloses receiving parameter that indicates RB location. This paragraph also discloses of using 180 KHz resource block which is narrowband resources. Page 32 last paragraph also discloses a UE obtains the location of the RB in which the narrowband carrier is located in the system bandwidth).

 	As to claims 5 and 18, the rejection of claim 1 as listed above is incorporated herein. In addition, Li-Vos discloses further comprising:
 	receiving at least one of synchronization signals, broadcast information, or cell-specific reference signals from a network entity on the signaled resources (Li; Page 32, last paragraph discloses synchronization signal. Here Li is applied for the 1st alternative).

As to claim 33, the rejection of claim 1 as listed above is incorporated herein. In addition, Li-Vos discloses wherein the UE supports time division multiplexing to occupy 12 tones of a resource block within a single grant for each resource block (Li; Page 33)
 	
4.	Claim(s) 6, 12-13, 19 and 25-26 is/are rejected under 35 U.S.C. 103 as being un-patentable over WIPO Publication WO 2015/109,609 to Li et al. (hereinafter Li) in view of US Publication US 2014/0098781 to Vos et al. (hereinafter Vos) in view of CN 106211334 to Wen et al. (hereinafter Wen) 

 	As to claims 6 and 19, Li-Vos discloses resources in narrowband, but fails to discloses resources are used for transmitting a particular transmission. However, Wen discloses further comprising:
 	transmitting a physical random access channel (PRACH) on the signaled resources (Wen; Page 19, last two paragraph) 
 	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings and using PRACH transmission using narrowband so that user can communicate with the base station for transmitting and receiving data. 

 	As to claims 12 and 25, Li-Vos discloses some of the TTIs are used for uplink transmission, but fails to discloses resources are used for transmitting a PRACH. However, Wen discloses further comprising:
 	at least some TTIs are available for physical random access channel (PRACH) transmissions (Wen; Page 19, last two paragraph) 
 	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings and using PRACH transmission using narrowband so that user can communicate with the base station for transmitting and receiving data

As to claims 13 and 26, Li-Vos discloses narrowband transmission, but fails to discloses narrowband resources are used for PUSCH transmission. However, Wen discloses further comprising:
 	sending one or more transmissions to a network entity on a narrowband uplink shared channel (Wen; Page 19, last two paragraph) 
 	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings and using PUSCH so that user can send uplink data to a base station. 

5.	Claim(s) 7-11 and 20-24 is/are rejected under 35 U.S.C. 103 as being un-patentable over WIPO Publication WO 2015/109,609 to Li et al. (hereinafter Li) in view of US Publication US 2014/0098781 to Vos et al. (hereinafter Vos) in view of US Publication US 2009/0245190 to Higuchi et al. (hereinafter Higuchi)

 	As to claims 7 and 20, Li-Vos discloses resources in narrowband, but fails to disclose supporting time division multiplexing for downlink control channel and shared channel. However, Higuchi discloses wherein 
 	wherein the UE supports time division multiplexing of at least one narrowband downlink control channel and at least one narrowband downlink shared channel across multiple TTIs (Higuchi; Fig.
 Fig.4; Fig.5; [0062]) 
 	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings and multiplexing different signal in order to use the limited resources in an effective way.

As to claims 8 and 21, Li-Vos discloses resources in narrowband, but fails to disclose supporting time division multiplexing for downlink control channel and shared channel. However, Higuchi discloses wherein 
 	wherein at least one control channel and at least one data channel are time division multiplexed within a given TTI (Higuchi; Fig.4; Fig.5; [0062]) 
 	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings and multiplexing different signal in order to use the limited resources in an effective way. 

As to claims 9 and 22, Li-Vos discloses resources in narrowband, but fails to disclose supporting frequency division multiplexing for control channel and data channel. However, Higuchi discloses wherein 
 	wherein at least one control channel and at least one data channel are frequency division multiplexed within a given TTI (Higuchi; Fig.4; Fig.5; [0062]) 
 	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings and multiplexing different signal in order to use the limited resources in an effective way. 

As to claims 10 and 23, Li-Vos discloses resources in narrowband, but fails to disclose receiving PDCCH control channel on the identified resource. However, Higuchi discloses further comprising:
receiving a physical downlink control channel (PDCCH) on the identified resources. (Higuchi; Fig.4; Fig.5; [0062]) 
  	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings in order to receive downlink control data from a base station.

As to claims 11 and 24, Li-Vos discloses resources in narrowband, but fails to disclose receiving PDSCH control channel on the identified resource. However, Higuchi discloses further comprising:
receiving a physical downlink shared channel (PDSCH) on the identified resources. (Higuchi; Fig.4; Fig.5; [0062]) 
  	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings in order to receive downlink data from a base station. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478